UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MORGAN PERRY, et al.,
Plaintiffs, Case No, 3:17-cv-161

VS.

KRIEGER BEARD SERVICES, LLC, et al., District Judge Thomas M. Rose
Magistrate Judge Michael J. Newman

Defendants.

 

ORDER AND ENTRY: (1) ADOPTING THE REPORT AND RECOMMENDATION OF
THE MAGISTRATE JUDGE (DOC. 118); AND (2) DIRECTING THAT THE CLERK
ENTER A DEFAULT AGAINST DEFENDANT KRIEGER BEARD SERVICES, LLC

 

The Court has reviewed the Report and Recommendation of Magistrate Judge Michael J.
Newman (Doc. #118), to whom this case was referred pursuant to 28 U.S.C. § 636(b). The parties
have not filed objections to the Report and Recommendation and the time for filing such objections
under Fed. R. Civ. P. 72(b) has expired. Accordingly, it is hereby ORDERED that: (1) the Report

and Recommendation (Doc. #118) is ADOPTED in full; and (2) the Clerk ENTER a default

/)

against Defendant Krieger Beard Services, LLC.
IT IS SO ORDERED.
j
Date: ( “el | | C i

| Thomas M. Rose
United States District Judge

 

 
